                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

LAZALE ASHBY,                                          :
     Plaintiff,                                        :
                                                       :
         v.                                            :                No. 3:19-cv-1370 (SRU)
                                                       :
ANGEL QUIROS, et al.,                                  :
    Defendants.                                        :


                                        INITIAL REVIEW ORDER

         On September 4, 2019, Lazale Ashby (“Ashby”), an inmate currently confined at the

Northern Correctional Institution (“NCI”) in Connecticut, brought a complaint pro se and in

forma pauperis under 42 U.S.C. § 1983 challenging his conditions of confinement pursuant to

the United States Constitution’s Eighth Amendment prohibition against cruel and unusual

punishment, the Equal Protection and Due Process Clauses of the Fourteenth Amendment, and

the Ex Post Facto and Bill of Attainder Clauses of Article I, Section 10. Compl., Doc. No. 1. 1

Ashby’s complaint brings suit against former and current prison officials, in their individual and

official capacities, Angel Quiros, Scott Semple, James Dzurenda, Leo Arnone, Theresa Lantz,

Brian Murphy, Edward Maldonado, William Mulligan, William Faneouf, 2 Nick Rodriguez,

Anne Cournoyer, Jeffrey McGill, Suzanne Ducate, Richard Furey, Mark Frayne, Gerard Gagne,

and Giuliana Mudano. 3 Ashby also describes Robert Pettinger, a psychiatrist retained by NCI, as


1
  Ashby’s complaint is missing pages 5, 9, and 10, which likely contain descriptions of defendants Arnone,
Cournoyer, McGill, Mudano, and Ducate, who are either former or current prison officials at NCI or DOC. I may
take judicial notice of relevant matters of public record. See Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012);
see also Coleman v. Blanchette, 2012 WL 3822022, at *1 (D. Conn. Sept. 24, 2012) (describing Ducate as principal
psychiatrist for DOC); “About Us,” available at https://portal.ct.gov/DOC (listing current and former DOC
Commissioners and wardens of NCI).
2
  Ashby may be referring to William Faneuff, who has served as a warden for DOC. See “Hartford Correctional
Center,” available at https://portal.ct.gov/DOC/Facility/Hartford-CC.
3
  According to the State of Connecticut Department of Correction website, Lantz served as Commissioner of DOC
from 2003–09; Arnone served as the Commissioner from 2010–13; Dzurenda served as the Commissioner from
2013–14; Semple served as Commissioner from 2014–18; Brian Murphy served as Deputy Commissioner from
a defendant even though Ashby does not list Pettinger in the case caption. Id. at ¶ 23. Ashby

seeks injunctive relief and compensatory and punitive damages. For the following reasons, I

conclude that Ashby has stated plausible violations of the Eighth Amendment, Fourteenth

Amendment Due Process and Equal Protection Clauses, and Ex Post Facto and Bill of Attainder

Clauses of Article I, Section 10. However, I will dismiss claims based on allegations that are

barred by the relevant statute of limitations.

      I.      Complaint

           Ashby is a 34-year old prisoner who has been in solitary confinement at NCI since 2004.

Compl., Doc. No. 1, at ¶¶ 5, 97. He is classified as an inmate with mental illness. Id. at ¶ 26.

           On September 3, 2003, Ashby was arrested and charged with felony murder. Id. at ¶ 29.

Defendants Lantz, Murphy, and Ducate transferred Ashby to NCI as a pretrial detainee on

October 20, 2004. Id. at ¶ 41. He alleges that NCI is “designed and created to punish and house

inmates by putting them in solitary confinement.” Id. at ¶ 47. At NCI, defendants Lantz,

Murphy, Ducate, and Furey knew Ashby was a pretrial detainee with mental health issues but

placed him in Chronic Discipline Restrictive Housing without affording him a pre- or post-

placement hearing. Id. at ¶¶ 51–59. Ashby completed the Chronic Discipline Program. Id. at ¶

60.

           Lantz, Murphy, Ducate, and Furey placed Ashby in the Administrative Segregation

Program at NCI without affording him a pre- or post-deprivation hearing. Id. at ¶¶ 62–63. After

completing the Administrative Segregation Program, defendants Lantz, Murphy, Ducate, and


2003–09; Dzurenda served as Deputy Commissioner from 2010–13; Semple served as Deputy Commissioner from
2013–2014; McGill served as NCI Warden from 2006–09; Angel Quiros served as NCI Warden from 2009–11;
Maldonado served as NCI Warden from 2011–14; Cournoyer served as Warden from 2014–16; William Mulligan
served as NCI Warden from 2016–17; Rodriguez served as NCI Warden from 2017–19; and Mudano is the current
NCI Warden. See “Commissioners,” available at https://portal.ct.gov/DOC/History/History-Commissioners;
“Deputy Commissioners,” available at https://portal.ct.gov/DOC/History/History-Deputy-Commissioners;
“Northern Correctional Institution,” available at https://portal.ct.gov/DOC/Facility/Northern-CI.

                                                    2
Furey did not allow Ashby to go into general population but made him stay in restrictive housing

on “Extended Review” or “Special Needs” status. Id. at ¶¶ 67–72. Ashby did not receive a

hearing with regard to that placement. Id. at ¶ 71.

           Ashby was found guilty on two counts of capital felony murder in 2007, and he received

a sentence of the death penalty in 2008. Id. at ¶¶ 74–75, 109. He was then sent to death row

restrictive housing solitary confinement at NCI. Id. at ¶ 74–75. Ashby alleges that his mental

health deteriorated in death row restrictive housing and that defendants Murphy, Frayne, Gagne

and Pettinger ignored his requests for help. Id. at ¶¶ 77, 90. He asserts that defendants Lantz,

Murphy, Ducate, Furey, Frayne, Gagne, Pettinger, McGill, Maldonado, Quiros, Semple,

Dzurenda, Arnone, Mulligan, Faneouf, Cournoyer, and Rodriguez failed to hire sufficient staff to

provide adequate treatment to mentally ill inmates. Id. at ¶ 94.

           On April 25, 2012, Connecticut enacted a prospective repeal of the death penalty, now

codified at Connecticut General Statutes § 18-10b(a). 4 Id. at ¶ 112. That statute directs the

Commissioner to “place an inmate on special circumstances high security status and house the

inmate in administrative segregation until a reclassification process is completed[,]” and it

applies to prisoners who had been sentenced to death prior to April 25, 2012, and whose

sentences were either “(A) reduced to a sentence of life imprisonment without the possibility of

release by a court of competent jurisdiction, or (B) commuted to a sentence of life imprisonment

without the possibility of release.” Id. at ¶ 113, Conn. Gen. Stat. § 18-10b(a), Ex. Z to Compl.,

Doc. No. 1. Ashby alleges that the minimum conditions set forth in Section 18-10b require

solitary confinement and extreme isolation, elements that were not included as part of the

statutory penalty for capital felony murder when he committed it. Id. at ¶ 114.



4
    See Webb v. Arnone, 2018 WL 3651333, at *1 (D. Conn. Aug. 1, 2018) (discussing Section 18-10b(a)).

                                                         3
        On June 20, 2018, Ashby was resentenced to life without possibility of release. Id. at ¶

119. Ashby was then placed on “special circumstances high security” status. Id. at ¶ 123.

Ashby alleges that defendants Semple, Maldonado, Faneouf, Dzurenda, Quiros, Arnone,

Mulligan, Rodriguez, Cournoyer, and Mudano continued to place him on “special circumstances

high security” status despite his requests and grievances asserting that the imposition of Section

18-10b was unconstitutional. Id. at ¶ 123.

        Ashby alleges that he has exhausted his administrative remedies. Id. at ¶ 25.

        In his first count, Ashby alleges violation of the Fourteenth and Eighth Amendments

based on indefinite punishment of solitary confinement. Id. at ¶¶ 148–58. Ashby alleges, inter

alia, that his permanent confinement—with its extreme social isolation and lack of adequate

medical and mental health care, sunlight, and exercise—constitutes deprivation of basic human

needs and imposes serious psychological and physical injury, pain, and suffering. Id. at ¶¶ 150–

52.

        In his second count, Ashby alleges violation of his Fourteenth Amendment procedural

due process rights based both on defendants’ failure to conduct “meaningful” reviews that were

required to support his continued confinement in restrictive housing and on their failure to

provide notice of what Asbhy could “do to be removed from solitary confinement.” Id. at ¶¶

163–64.

        In his third count, Ashby asserts a violation of the Fourteenth Amendment’s Equal

Protection Clause. He alleges that two similarly situated death row defendants—Eduardo

Santiago and Terry Johnson—were transferred to a lower-security Connecticut prison. 5 Id. at ¶

168.


5
 Santiago and Johnson were transferred to general population in 2014 and 2013, respectively. Reynolds v Arnone,
2019 WL 4039015, at *18 (D. Conn. Aug. 27, 2019).

                                                       4
         In his fourth and fifth counts, Ashby alleges that enactment of Section 18-10b and

imposition of its punishment violates the Ex Post Facto and Bill of Attainder Clauses of Article

1, Section 10. Id. at ¶¶ 172–85.

   II.      Analysis

         Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A. Although detailed allegations are not required, the complaint must include

sufficient facts to afford the defendants fair notice of the claims and the grounds upon which they

are based and to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,

555–56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints

‘must be construed liberally and interpreted to raise the strongest arguments that they suggest.’”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02

(2d Cir. 2010) (discussing special rules of solicitude for pro se litigants).

         In Reynolds v. Arnone, another case asserted by an inmate who had been placed on death

row and “special circumstances high security” status, I considered similar alleged violations of

the Eighth Amendment, Fourteenth Amendment’s Due Process and Equal Protection Clauses,

and Article 1, Section 10’s Ex Post Fact and Bill of Attainder Clauses. 2019 WL 4039015, at *2

(D. Conn. Aug. 27, 2019). In ruling on cross motions for summary judgment, I concluded that




                                                  5
Reynolds was entitled to damages and declaratory and injunctive relief on those claims. 6 Upon

review of the instant complaint, I note that Ashby’s allegations generally parallel the allegations

of the operative amended complaint in Reynolds. See No. 3:13-cv-1465 (SRU), Doc. No. 71.

Unlike Reynolds, however, Ashby also asserts allegations based on conduct commencing with

his confinement at NCI as a pretrial detainee in 2004. Accordingly, I must consider whether

Ashby has alleged plausible constitutional violations and whether the relevant three-year statute

of limitations bars any of his claims. Although the statute of limitations represents an affirmative

defense, I may dismiss a claim where the allegations of the complaint demonstrate that the relief

sought is barred by the statute of limitations. See, e.g., Walters v. Indus. and Commercial Bank

of China, Ltd., 651 F.3d 280, 293 (2d Cir. 2011); Reese v. Lightner, 2019 WL 2176342, at *3 (D.

Conn. May 20, 2019) (collecting cases).

    A. Conditions of Confinement

         Ashby alleges violation of the Eighth and Fourteenth Amendments based on “deprivation

of basic human need” due to “the cumulative effect of prolonged and now permanent

confinement, along with denial of the possibility of re-classification or relocation from NCI, the

deprivation of adequate medical and mental health care, the denial of sunlight and exercise, and

the extreme social isolation at NCI . . . .” Compl., Doc. No. 1, at ¶ 150.

         To the extent that Ashby asserts a claim based on his conditions of confinement while he

was a pretrial detainee, such claim is governed by the Fourteenth Amendment’s Due Process

Clause. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). In contrast, the Eighth Amendment

governs a sentenced prisoner’s conditions of confinement claim. Bell v. Wolfish, 441 U.S. 520,

535 n.16 (1979).


6
  Because I held that Conn. Gen. Stat. §18-10b constituted a bill of attainder in violation of Article I, Section 10, I
did not reach the issue whether the statute also violates the Ex Post Facto Clause. Id. at *29.

                                                            6
       An unconstitutional conditions of confinement claim requires a plaintiff to show that the

conditions under which he was confined constitute a “denial of the minimal civilized measures of

life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks

omitted). To prevail on either his Eighth Amendment or Fourteenth Amendment claim, plaintiff

must first satisfy an objective element that the conditions of confinement, “either alone or in

combination, pose an unreasonable risk of serious damage to his health . . . .” Darnell, 849 F.3d

at 30. The Fourteenth and Eighth Amendments differ with respect to the second element

required to establish a conditions of confinement claim. Id. at 32. Under the Fourteenth

Amendment, a pretrial detainee must establish a “mens rea” element that “the defendant-official

acted intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Id. at 35. Under the Eighth Amendment, a plaintiff must satisfy a subjective

element: that the defendants “acted, or omitted to act, with a ‘sufficiently culpable state of mind,’

i.e., with ‘deliberate indifference to inmate health or safety.’” Phelps v. Kapnolas, 308 F.3d 180,

185 (2d Cir. 2002) (quoting Farmer, 511 U.S. at 834)).

       The District Court of Connecticut applies the three-year statute of limitations set forth in

Connecticut General Statutes § 52-577 to claims brought under 42 U.S.C. § 1983. Lounsbury v.

Jeffries, 25 F.3d 131, 134 (2d Cir. 1994); Conn. Gen. Stat. § 52-577. Federal law controls when

a cause of action accrues. Wallace v. Kato, 549 U.S. 384, 388 (2007). “Under federal law, a

cause of action accrues ‘when the plaintiff knows or has a reason to know of the harm or injury

that is the basis of the action.’” M.D. Southington Bd. Educ., 334 F.3d 217, 221 (2d Cir. 2003)

(quoting Leon v. Murphy, 988 F.2d 303, 309 (2d Cir. 1993)).



                                                 7
       The statute of limitations does not bar claims if the continuing violation doctrine applies

to extend the limitations period. See Reese, 2019 WL 2176342, at *4. The continuing violation

doctrine is limited “to claims that by their nature accrue only after the plaintiff has been

subjected to some threshold amount of mistreatment,” and, when the doctrine is applicable, “the

limitations period begins to run when the defendant has engaged in enough activity to make out

an actionable claim.” Harnage v. Torres, 665 F. App’x 82, 84 (2d Cir. 2016) (quoting Gonzalez

v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015)) (summary order) (internal citations omitted). As the

Second Circuit explained, the continuing violation doctrine applies to claims “composed of a

series of separate acts” that together constitute one unconstitutional or unlawful practice, but not

to “discrete unlawful acts” even where such acts are part of a “serial violation.” Gonzalez, 802

F.3d at 220. A plaintiff “must allege both the existence of an ongoing policy and some non-time

barred acts taken in furtherance of that policy.” Shomo v. City of New York, 579 F.3d 176, 181

(2d Cir. 2009). The continuing violation doctrine applies in accordance with the “characteristics

of the claim” rather than the “source of the right of action.” Gonzalez, 802 F.3d at 221.

       Ashby’s Fourteenth Amendment conditions of confinement claim must be dismissed as

barred by the statute of limitations. Ashby was convicted in 2007 and sentenced in 2008. See

Compl., Doc. No. 1, at ¶¶ 74–75. Ashby’s confinement in restrictive or administrative housing

as a pretrial detainee is distinct from his confinement as a death row or “special circumstances

high security” inmate. Prior to his sentencing, Ashby was not subjected to permanent

confinement and isolation without the possibility of release. Further, as discussed, a Fourteenth

Amendment conditions of confinement claim is governed by standards that differ from an Eighth

Amendment claim. See Darnell, 849 F.3d at 35. Ashby cannot allege any non-time barred acts

taken in furtherance of his conditions in pretrial detention at NCI because that condition of



                                                  8
confinement ended when he was transferred to death row restrictive housing solitary

confinement in 2008. Compl., Doc. No. 1, at ¶ 75.

       However, Ashby has set forth a plausible Eighth Amendment violation based on his

confinement as a “special circumstances high security” status inmate. That claim does not

implicate the statute of limitations because Ashby’s “special circumstances high security”

placement occurred on June 22, 2018. In Reynolds, I held that Reynolds’s prolonged

confinement as a “special circumstances” inmate in isolated, restrictive housing satisfied the

Eighth Amendment’s objective element as violating contemporary standards of decency; and I

held that the prison officials’ demonstrated deliberate indifference satisfied the subjective

element of an Eighth Amendment claim. 2019 WL 4039015, at *5–10. The same reasoning

applies here.

   B. Procedural Due Process

       Ashby alleges that the duration and conditions of his confinement deprive him of a

constitutionally protected liberty interest and that defendants have failed to afford him his

procedural due process rights. Compl., Doc. No. 1, at ¶¶ 159–66. He asserts procedural due

process violations commencing with his confinement as a pretrial detainee to his current status as

a “special circumstances high security” inmate. He claims that defendants have failed to conduct

personal classification interviews, failed to complete written evaluations for years at a time,

failed to provide him with notice of how he can be removed from solitary confinement, and

failed to conduct review of his current placement as a “special circumstance high risk” inmate.

Id. at ¶¶163–64.

       To assert a procedural due process claim, Ashby must show that he had a protected

liberty interest and that the defendants deprived him of the interest without affording him



                                                 9
sufficient due process. Giano v. Selsky, 238 F.3d 223, 225 (2d Cir. 2001). In Reynolds, I held

that Reynolds had a liberty interest in remaining free from permanent isolation during his life

sentence as a “special circumstances” inmate; and I held that defendants had violated his due

process rights by failing to provide him procedural protections prior to placing him on “special

circumstances” status. 2019 WL 4039015, at *14–17.

       Here, Ashby has stated plausible claims of Fourteenth Amendment procedural due

process violations in connection with his placement in segregated and restrictive housing.

   C. Equal Protection

       Ashby sets forth that defendants violated the Fourteenth Amendment Equal Protection

Clause by treating him differently from two other inmates—Eduardo Santiago and Terry

Johnson—who had been sentenced to death row but who were not subject to “special

circumstances high security conditions” after invalidation of their death sentences. Compl., Doc.

No. 1, at ¶¶ 167–71.

       “To prevail on an Equal Protection claim, [a plaintiff] must prove that he was treated

differently from other similarly situated individuals and the reason for the different treatment

was based on ‘impermissible considerations such as race, religion, intent to inhibit or punish the

exercise of constitutional rights, or malicious or bad faith intent to injure a person.’” Reynolds,

2019 WL 4039015, at *17 (quoting Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir.

2000)). In Reynolds, I considered whether Reynolds had been intentionally treated differently

from others similarly situated without a rational basis for the differential treatment. Id. I

concluded that Santiago and Terry were sufficiently similarly situated to Reynolds to serve as

competent comparators and that there was no rational basis for Reynolds’s more restrictive

conditions. Id. at *17–19.



                                                 10
       I will permit Ashby’s equal protection claim to proceed even though the alleged

comparators were transferred to the general population at MacDougall-Walker Correction

Institution in 2013 and 2014. Id. at *18. Here, the continuing violation doctrine applies because

Ashby’s equal protection claim did not accrue until his resentencing and placement in “special

circumstances high security” status in June 2018.

       D. Article 1, Section 10

       In his fourth and fifth causes of action, Ashby alleges that Conn. Gen. Stat. § 18-10b

violates Article I, Section 10 as a bill of attainder and an Ex Post Facto Law.

       “[A] constitutionally proscribed bill of attainder is ‘a law that legislatively determines

guilt and inflicts punishment upon an identifiable individual without provision of the protections

of a judicial trial.’” Consolidated Edison Co. of New York v. Pataki, 292 F.3d 338, 346 (2d Cir.

2002) (quoting Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 468 (1977)). The Ex Post Facto

Clause prohibits legislative action that “imposes a punishment for an act which was not

punishable at the time it was committed, or imposes additional punishment to that prescribed.”

Weaver v. Graham, 450 U.S. 24, 28 (1981).

       In support of his fourth and fifth causes of action, Ashby alleges: In 2018, he was

resentenced and placed on “special circumstances high security status” in accordance with

Section 18-10b; defendants implemented Section 18-10b as a means of retribution against him

and other members of an identifiable group; and Section 18-10b imposes additional punishment

to inmates who had already been sentenced to death. Compl., Doc. No. 1, at ¶¶ 172–83.

       In Reynolds, I held that Section 18-10b constituted a bill of attainder in violation of

Article I, Section 10, and I did not reach the issue of whether the statute also violates the Ex Post

Facto Clause. Reynolds, 2019 WL 4039015, at *29. I conclude that Ashby’s fourth and fifth



                                                 11
causes of action have plausibly stated violations of Article I, Section 10.

       E. Involvement of Defendants

           “It is well settled in this Circuit that ‘personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.’” Wright v.

Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885

(2d Cir. 1991)).

           Ashby alleges the involvement of Semple, Maldonado, Faneouf, Dzurenda, Quiros,

Arnone, Mulligan, Rodriguez, Cournoyer, and Mudano in his placement and confinement as a

death row and “special circumstances high security” status inmate pursuant to Section 18-10b.

See Compl., Doc. No. 1, at ¶¶ 94, 123. Accordingly, his claims of violations of the Eighth

Amendment, Procedural Due Process Clause, Equal Protection Clause, and Article I, Section 10

may proceed against those defendants.

           I dismiss Ashby’s claims based on Fourteenth Amendment conditions of confinement

and Procedural Due Process violations that allegedly occurred when he was a pre-trial detainee;

Ashby has alleged that defendants Lantz, Murphy, Ducate and Furey were involved in those

constitutional violations. Id. at ¶¶ 40–69. Further, because defendant Lantz served as

Commissioner of DOC between 2003 and 2009, she could not have had any involvement in the

remaining actionable claims. 7 I dismiss all the claims against her.

           Ashby’s complaint also names defendants Murphy, Ducate, Furey, Frayne, Gagne,

Pettinger, and McGill as involved in constitutional violations that allegedly occurred during his

incarceration as a sentenced inmate. See id. at ¶ 90–94. Ashby has not set forth dates or factual

allegations indicating when those defendants were involved in the constitutional violations



7
    See “Commissioners,” available at https://portal.ct.gov/DOC/History/History-Commissioners.

                                                         12
alleged to have occurred during his incarceration as a sentenced inmate. I cannot determine

whether defendants Murphy, Ducate, Furey, Frayne, Gagne, Pettinger, and McGill had any

involvement in the remaining claims. I dismiss the claims against those defendants without

prejudice and permit Ashby leave to file an amended complaint to allege when and how those

defendants were involved in the asserted constitutional violations that allegedly occurred during

his incarceration as a sentenced inmate. Ashby should ensure that he has filed all pages of the

complaint and that all defendants are named in the case caption.


                                              ORDER

   The Court enters the following orders:

       (1) The case shall proceed on the plausible Eighth Amendment, Fourteenth Amendment

Procedural Due Process and Equal Protection, and Article I, Section 10 claims against

defendants Semple, Maldonado, Faneouf, Dzurenda, Quiros, Arnone, Mulligan, Rodriguez,

Cournoyer, and Mudano. Ashby’s pretrial detainee Fourteenth Amendment conditions of

confinement and Procedural Due Process claims against defendants Lantz, Murphy, Ducate and

Furey are DISMISSED with prejudice. All claims against defendant Lantz are DISMISSED

with prejudice.

       All claims concerning constitutional violations alleged to have occurred during Ashby’s

incarceration as a sentenced inmate against defendants Murphy, Ducate, Furey, Frayne, Gagne,

Pettinger, and McGill are DISMISSED without prejudice.

       Ashby may file a complaint within thirty (30) days from the date of this Order to cure

the factual deficiencies identified in the Initial Review Order. The amended complaint should

include all Eighth Amendment, Procedural Due Process Clause, Equal Protection Clause, and

Article I, Section 10 claims against defendants Semple, Maldonado, Faneouf, Dzurenda, Quiros,

                                               13
Arnone, Mulligan, Rodriguez, Cournoyer, and Mudano that I have determined should proceed.

Failure to file an amended complaint within thirty (30) days will result in dismissal of the claims

against defendants Murphy, Ducate, Furey, Frayne, Pettinger, Gagne, and McGill with prejudice.

       (2) The clerk shall prepare a summons form and send an official capacity service

packet, including the complaint, to the United States Marshal Service. The U.S. Marshal is

directed to effect service of the complaint on defendants Semple, Maldonado, Faneouf (likely

Faneuff), Dzurenda, Quiros, Arnone, Mulligan, Rodriguez, Cournoyer, and Mudano in their

official capacities at the Office of the Attorney General, 55 Elm Street, Hartford, CT 06141,

within twenty-one (21) days from the date of this order and file a return of service within thirty

(30) days from the date of this order.

       (3) The clerk shall verify the current work addresses for defendants Semple, Maldonado,

Faneouf (likely Faneuff), Dzurenda, Quiros, Arnone, Mulligan, Rodriguez, Cournoyer, and

Mudano with the DOC Office of Legal Affairs, mail a waiver of service of process request

packet containing the complaint to them at their confirmed addresses within twenty-one (21)

days of this Order, and report on the status of the waiver request on the thirty-fifth (35th) day

after mailing. If any defendant fails to return the waiver request, the clerk shall make

arrangements for in-person individual capacity service by the U.S. Marshals Service on that

defendant, and that defendant shall be required to pay the costs of such service in accordance

with Federal Rule of Civil Procedure 4(d).

       (4) The clerk shall mail a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

       (5) Defendants Semple, Maldonado, Faneouf (likely Faneuff), Dzurenda, Quiros, Arnone,

Mulligan, Rodriguez, Cournoyer, and Mudano shall file their response to the complaint, either an



                                                14
answer or motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

waiver of service of summons forms are mailed to them. If defendants choose to file an answer,

they shall admit or deny the allegations and respond to the cognizable claim recited above.

Defendants may also include any and all additional defenses permitted by the Federal Rules.

       (6) Discovery, according to Federal Rules of Civil Procedure 26–37, shall be

completed within six months (180 days) from the date of this Order. Discovery requests need

not be filed with the Court.

       (7) The parties must comply with the District of Connecticut’s “Standing Order Re:

Initial Discovery Disclosures,” which will be sent to both parties by the Court. The Order can

also be found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8) All motions for summary judgment shall be filed within seven months (210

days) from the date of this Order.

       (9) According to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (10) If Ashby changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)(2) provides that he MUST notify the Court. Failure to do so can

result in the dismissal of the case. Ashby must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough just to put the new address on a letter without indicating that it is a new address. If

Ashby has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify the defendants or defense counsel of his

new address.



                                                 15
It is so ordered.




Dated at Bridgeport, Connecticut, this 3d day of February 2020.



                                                          /s/ STEFAN R. UNDERHILL
                                                          Stefan R. Underhill
                                                          United States District Judge




                                       16
